DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS

Claims 16-17, 19-20 and 22-34 are currently pending in the instant application according to the most recent claim set dated May 3, 2022.
With regard to the rejection of claims 16-17 and 19-22 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to delete the recitation of prevention from the claim scope.
With regard to the rejection of claim 30 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to delete the “preferably” clauses from the claim.
With regard to the provisional rejection of claims 23-29 and 31-33 for double patenting over the claims of copending application 17/273,928, the instant application has the earlier effective US filing date of the two applications. MPEP 804(I)(B)(1)(b)(i) provides that when the provisional NSDP rejection is the only rejection remaining in the application having an earlier effevting US filing date, the rejection in the earlier filed application should be withdrawn, permitting the earlier filed application to issue. Accordingly, the rejection is withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are allowable over the prior art because the closest prior art (for example, WO 01/09118) fails to teach all the required features of the instant claims.  The prior art teaches desmethyl-anethole-trithione derivatives having utility against oxidative stress.  While structurally similar examples are disclosed (such as 
    PNG
    media_image1.png
    121
    204
    media_image1.png
    Greyscale
 [Fig. 40], the prior art does not teach the required feature of a 5-membered heteroaryl ring fused to the phenyl group. Since no prior art teaches or suggests the instantly claimed invention, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-17, 19-20 and 22-34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699